Citation Nr: 1512980	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-27 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Battle Creek, Michigan


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred in connection with medical treatment on October 13, 2010 at Sturgis Hospital (SH).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1969 to March 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision of the Department of Veterans Affairs Medical Center (VAMC) in Battle Creek, Michigan, by which reimbursement of private medical expenses for medical treatment provided to the Veteran by SH on October 13, 2010 was denied.

In evaluating this case, the Board has reviewed the physical claims file, as well as the electronic files on the "Virtual VA" system and the "Veterans Benefits Management System" (VBMS), to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  On October 13, 2010, the Veteran received emergency medical treatment at SH for skin rash resulting from an allergic reaction.

2.  An application for authorization was made to VA on October 13, 2010, within 72 hours after the hour of admission.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for payment or reimbursement of the private medical expenses incurred on October 13, 2010 at SH have been met.  38 U.S.C.A § 1703 (West 2002); 38 U.S.C.A. §§ 17.52, 17.54 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the claim on appeal being addressed herein have been properly developed and no further assistance to the Veteran is required in order to comply with the duty to notify or assist.  This case concerns a legal determination of whether the appellant is entitled to reimbursement for private medical expenses under 38 U.S.C.A. §§ 1703 (West 2002 & Supp. 2014).  For this reason, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits do not apply.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Further, as the Board is granting the benefit sought on appeal, a discussion of VA's duties to notify and assist is not necessary.

Payment or Reimbursement of the Private Medical Expenses

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, there are three possible theories of entitlement: (1) the private medical services were authorized by VA; (2) the veteran is entitled to payment or reimbursement for services not previously authorized that are related to or aggravated a service-connected disability; or (3) the veteran is entitled to payment or reimbursement for services not previously authorized relating to a nonservice-connected disability.  See 38 U.S.C.A. §§ 1703(a), 1725, and 1728(a) (West 2002).  Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  Whether treatment was authorized is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994); see 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph or other communication, made by the veteran or by others in his or her behalf, is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.  

In this case, the Veteran contends that, on October 13, 2010, he contacted the VAMC in Battle Creek, Michigan to let VA know that he had to go to Sturgis Hospital in Sturgis, Michigan because he had no transportation to the Battle Creek VAMC.  See September 2012 Substantive Appeal.  In support of the claim, in a November 2011 Clinical Tracking Record created at the Battle Creek VAMC, the Veteran contacted the VAMC on October 13, 2010 and notified VA of the emergency room visit at SH that same day.  Specifically, the notification date was indicated as October 13, 2010 for the episode of care beginning and ending on October 13, 2010.  

This evidence reflects that, in the case of an emergency that existed at the time of admission to SH (on October 13, 2010), the Veteran made a telephone call to VA within 72 hours (on October 13, 2010) after admission to the emergency department of CMHS.  While the record is unclear as to the exact time of admission to SH on October 13, 2010, the evidence of record clearly indicates that the Veteran contacted VA on the same day of emergency treatment at SH.  As such, the Veteran's informal application, made on October 13, 2010, within 72 hours after the hour of admission, may be deemed a prior authorization.  Given the evidence, and with consideration of the benefit-of-the-doubt doctrine, the Board finds that the Veteran received prior authorization from VA to receive private, emergency treatment from SH on October 13, 2010.  38 C.F.R. §§ 3.102, 17.54.


ORDER

Payment or reimbursement of private medical expenses incurred in connection with medical treatment on October 13, 2010 at SH is granted.


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


